DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of claims 1-13 in the reply filed on 01 February 2021 is acknowledged.  The traversal is on the grounds that the claims could be considered together.  Applicants’ arguments are deemed persuasive and accordingly, the previously issued restriction requirement is hereby rescinded.
Claim Objections
Claims 16-27 are objected to because of the following informalities: the claims 16-27 recitations of “Claim” should read “claim”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-27 contain potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent No. 4,590,366 to Rothfjell (“Rothfjell”), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Rothfjell to satisfy each of Applicants’ pertinent claim limitations, as such modifications would be likely to render the Rothfjell assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such security-based assemblies/operations), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 1-27 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 14-15 recite the limitations "the form", “the formatted data blocks” and “the number of guilloche patterns”; ii) claims 1 and 14 recite the limitation “the naked eye”; iii) claims 1, 4, 14-15 and 18 recite the limitation “each datum”; iv) claims 10 and 24 recite the limitation “the Discrete Cosine transform”; and v) claim 15 recites the limitation “the holder”.  
The claims 1 and 14 recitations of “visible to the naked eye on underlying content” render the exact scope of the claims unclear, as various people have differing levels of eye strength.  As such, one individual may be unable to see an element that another individual is able to see clearly.  Accordingly, exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1 and 14-15 recitations of “the formatted data blocks forming at least one of the parameters” are unclear.  Exactly what is sought?  Should the data blocks be constituent pieces of the 
The claims 4 and 18 recitations of “it” render the scope of the respective claims unclear, as in each claim it is unknown which element the “it” is supposed to refer to.  Please review/revise/clarify.
The term "visually acceptable" in claims 6 and 20 is a relative term which renders the claims indefinite.  The term "visually acceptable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims 11 and 25 recitations of “wherein an operation for detecting and correcting encoding errors of the formatted data” are unclear.  Has a portion of the intended claim language been omitted?  Please review/revise/clarify.
The claims 14 and 16-27 recitations of “device for generating guilloche patterns including a computer comprising a set of instructions that lead said computer to carry out a/the method…” are unclear, as it is unknown whether the claims are intended to be drawn simply to a “device” that is capable of carrying out a method, or alternatively, drawn to the content of the method itself.  Accordingly, the exact scope of the claims are unknown.  Please review/revise/clarify.
Claims 2-3, 5, 7-9 and 12-13 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637